     Case 1:20-cv-00378-NONE-JLT Document 17 Filed 08/04/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC O’DELL,                                    Case No. 1:20-cv-00378-NONE-JLT (PC)

12                       Plaintiff,
                                                      ORDER REFERRING CASE TO POST-
13           v.                                       SCREENING ADR AND STAYING CASE
                                                      FOR 90 DAYS
14    C. MIMS, et al.,
15                       Defendants.
16

17          As set forth in its screening order, the Court found that Plaintiff’s complaint states at least

18   one cognizable claim for relief. (Doc. 11.) On August 3, 2020, Defendant Mims filed an answer.

19   (Doc. 16.)

20          The Court is referring all civil rights cases filed by pro se inmates to Alternative Dispute

21   Resolution (ADR) to attempt to resolve such cases more expeditiously and less expensively. In

22   appropriate cases, defense counsel from the California Attorney General’s Office have agreed to

23   participate in ADR. No claims, defenses, or objections are waived by the parties’ participation.

24          The Court, therefore, STAYS this action for 90 days to allow the parties to investigate

25   Plaintiff’s claims, meet and confer, and participate in an early settlement conference. The Court

26   presumes that all post-screening civil rights cases assigned to the undersigned will proceed to a

27   settlement conference. However, if, after investigating Plaintiff’s claims and meeting and

28   conferring, either party finds that a settlement conference would be a waste of resources, the party
     Case 1:20-cv-00378-NONE-JLT Document 17 Filed 08/04/20 Page 2 of 3


 1   may opt out of the early settlement conference. Accordingly, the Court ORDERS:

 2          1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

 3               dispute before the discovery process begins. No pleadings or motions may be filed in

 4               this case during the stay. The parties shall not engage in formal discovery, but they

 5               may engage in informal discovery to prepare for the settlement conference.

 6          2. Within 40 days from the date of this order, the parties SHALL file the attached

 7               notice, indicating their agreement to proceed to an early settlement conference or their

 8               belief that settlement is not achievable at this time.

 9          3. Within 45 days from the date of this order, the assigned Deputy Attorney General
10               SHALL contact the undersigned’s Courtroom Deputy Clerk at

11               shall@caed.uscourts.gov to schedule the settlement conference.

12          4. If the parties reach a settlement during the stay of this action, they SHALL file a

13               Notice of Settlement as required by Local Rule 160.

14          5. The Clerk of the Court SHALL serve via email copies of Plaintiff’s complaint (Doc.

15               1), the Court’s screening order (Doc. 11), and this order to Supervising Deputy

16               Attorney General Jon S. Allin, and a copy of this order to ADR Coordinator Sujean

17               Park.

18          6. The parties are obligated to keep the Court informed of their current addresses during

19               the stay and the pendency of this action. Changes of address must be reported
20               promptly in a Notice of Change of Address. See Local Rule 182(f).

21
     IT IS SO ORDERED.
22

23      Dated:     August 4, 2020                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                         2
     Case 1:20-cv-00378-NONE-JLT Document 17 Filed 08/04/20 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ERIC O’DELL,                                    Case No. 1:20-cv-00378-NONE-JLT (PC)

12                        Plaintiff,
                                                      NOTICE REGARDING EARLY
13             v.                                     SETTLEMENT CONFERENCE

14    C. MIMS, et al.,
15                        Defendants.
16

17      1. The party or counsel agrees that an early settlement conference would be productive and

18            wishes to engage in an early settlement conference.

19                   Yes ____               No ____

20

21      2. Plaintiff (check one):

22                   _____ would like to participate in the settlement conference in person.

23                   _____ would like to participate in the settlement conference by telephone or video

24                         conference.

25

26   Dated:

27                                                        ________________________________
                                                          Plaintiff or Counsel for Defendants
28
